— Judgment, Supreme Court, New York County (Richard Failla, J.), rendered March 14, 1989, convicting defendant, upon his guilty plea, of burglary in the second degree and sentencing him, as a persistent violent felon, to an indeterminate prison term of from eight years to life, unanimously affirmed.
With his attorney’s assistance, defendant negotiated a favorable plea bargain in which the People dropped a bail jumping charge, and defendant received the minimum permissible sentence for a persistent violent felon. Defendant’s challenges to the sufficiency of his plea allocution have not been preserved for appellate review (People v Lopez, 71 NY2d 662, 665). In any case, defendant’s appellate arguments that his plea was coerced and that his counsel was incompetent find no support in the record (People v Slade, 155 AD2d 380). The record reveals that counsel was diligent in communicating with defendant throughout the proceedings and that the court ensured that defendant understood the consequences of his guilty plea despite defendant’s amorphous complaints that he was confused and taking medication. Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.